865 F.2d 1267
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Glendola COLLINS (widow of Forrest Gordon Collins), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3214.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1988.

Before KEITH and KRUPANSKY, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.


1
Petitioner, Glendola Collins ("Collins"), seeks review of the decision of the Benefits Review Board ("the Board") denying her claim for black lung survivor's benefits pursuant to the provision of Title IV of the Federal Coal Mine Health and Safety Act of 1969, as amended, 30 U.S.C. Sec. 901 et seq.


2
The administrative law judge ("ALJ") had concluded that, although the interim presumption pursuant to 20 C.F.R. Sec. 727.203(a)(1) applied to Collins' claim, the presumption was rebutted under 20 C.F.R. Sec. 727.203(b)(1), (2) and (3).  Upon review of that ruling, the Board summarily affirmed the ALJ based on the Board's conclusion that Collins had failed to adequately challenge the ALJ's findings regarding subsections (b)(2) and (3).  Because of its resolution, the Board did not reach the propriety of rebuttal under subsection (b)(1).


3
At oral argument, counsel for the Director, Office of Workers' Compensation Programs, United States Department of Labor ("Director") stated that the Director would have no objection to remanding this case to the Board so that it could consider Collins' objections to the ALJ's conclusions on the merits.  We therefore order that this matter be remanded to the Board for consideration on the merits.  It is contemplated that such review will encompass the ALJ's conclusions regarding rebuttal under 20 C.F.R. Sec. 727.203(b)(1) as well as (b)(2) and (b)(3).